Citation Nr: 1759768	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a schedular total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Specifically, as discussed in prior Board actions in this appeal, the Veteran first sought entitlement to TDIU in March 2003, entitlement to which was denied by the RO in a June 2003 rating decision.  In July 2003, the Veteran filed a notice of disagreement (NOD), disagreeing with the RO's denial of TDIU.  A statement of the case (SOC) was issued in February 2004 and the Veteran timely filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) in March 2004.  In a September 2004 action, the Board indicated that it was remanding the issue of entitlement to TDIU for issuance of an SOC, which was subsequently issued by the RO in March 2006.  (The Board can only assume that February 2004 SOC was then associated with a temporary paper claims folder or otherwise not part of the record then currently before the Board).  The Veteran did not then file a VA Form 9.  In an April 2007 decision, the Board indicated that that the matter of entitlement to TDIU was therefore not on appeal.  

Then, in a May 2013 action, the Board found that the issue of entitlement to TDIU had been raised by the record and remanded that matter for further development.  However, because the Veteran had previously perfected an appeal of the issue of entitlement to TDIU, which issue had not been adjudicated by the Board, that matter had remained pending since the Veteran claimed entitlement to that benefit in March 2003.  Moreover, in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 446 (2009), the issue of entitlement to TDIU attaches to increased rating claims where there is evidence of unemployability.  Thus, as indicated in previous Board actions, it would appear from a review of the record that the issue of entitlement to TDIU was part and parcel of various increased rating claims that were the subject of December 2002 rating decision.

In any event, in an April 2017 decision, the Board bifurcated the issues of entitlement to TDIU on schedular and extra-schedular bases, denying TDIU on a schedular basis upon finding that the Veteran did not meet the threshold percentage requirements for an award of TDIU under 38 C.F.R. § 4.16(a) and remanding the issue of entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) to the agency of original jurisdiction (AOJ) for further development.  

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Veteran's then representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied TDIU under 38 C.F.R. § 4.16(a), which motion was granted that same month.  The basis for the Joint Motion was the Board's failure to provide an adequate statement of reasons or bases for why the Veteran did not meet the threshold percentage requirements for an award of schedular TDIU.


FINDING OF FACT

In an August 2017 decision, the Board granted entitlement to TDIU on an extra-schedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b); the RO implemented that award via rating decision dated in September 2017.  


CONCLUSION OF LAW

As the August 2017 Board decision and the RO's subsequent implementation of that decision represents a full grant of the benefit sought on appeal with respect to the issue of entitlement to TDIU, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C. §§ 511, 5107, 7104 (2012); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16 (a).  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he or she may still be entitled to TDIU on an extra-schedular basis if it is established that the veteran is unable to secure or follow substantially gainful employment as a result of the effect of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).

In the instant case, as discussed above, in an April 2017 decision, the Board denied entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) finding, in part, that "[t]he Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system."  In that same action, the Board remanded the issue of entitlement to TDIU on an extra-schedular basis for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16 (b) for consideration of whether TDIU is warranted on an extra-schedular basis.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).


Upon referral of the matter for consideration of an extra-schedular rating, the Director of VA's Compensation Service determined that entitlement to TDIU on an extraschedular basis was not warranted.  A supplemental SOC (SSOC) denying entitlement to TDIU on an extra-schedular basis was then issued in June 2017 and the matter was returned to the Board for further appellate consideration.

Then, in a decision dated August 29, 2017, the Board granted entitlement to TDIU on an extra-schedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration under 38 C.F.R. § 4.16(b)).  That award was implemented by the RO via rating decision dated on September 6, 2017, notice of which was sent to the Veteran on October 11, 2017.  For reasons unclear to the Board, despite noting that the Board had granted entitlement to TDIU on an extra-schedular basis, the RO indicated that the grant of entitlement to TDIU was "also based on a special determination in accordance with 38 C.F.R. [§] 4.16(a)(1)."  The RO then assigned an effective date of September 9, 2015, which it indicated was "based on the date of claim for [TD]IU."  The basis for the effective date is also unclear to the Board, as the Board's decision granting entitlement to extra-schedular TDIU contained a discussion similar to the one set forth in the Introduction above, noting that the issue of entitlement to TDIU had not only been pending since the Veteran specifically sought entitlement to that benefit in March 2003, but was also part and parcel of the increased rating claims that were the subject of the December 2002 rating decision.  The Veteran has not, however, filed an NOD as to the effective date assigned for his award of TDIU and any questions concerning the propriety of September 9, 2015, as the effective date for his award of TDIU are therefore not before the Board at this time.

Notably, both the Board's award of TDIU and the RO's implementation of that grant occurred prior to Court granting the parties' Joint Motion to vacate that portion of the Board's April 2017 decision denying entitlement to TDIU under 38 C.F.R. § 4.16(a).  The Board can only assume that neither the parties nor the Court were aware of the actions taken with respect to the issue of entitlement to TDIU on an extra-schedular basis while the appeal as to the denial of TDIU on a schedular basis was pending before the Court, as there is no mention of the grant in the parties' Joint Motion nor any discussion on what effect the Board's grant has on appeal as to the issue of entitlement to TDIU under 38 C.F.R. § 4.16(a).

In this regard, the Board notes that the law provides that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C. § 511(a); 38 C.F.R. § 20.101(a) (2017).  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may also address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the issue of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a), as noted, the Veteran has been awarded TDIU, albeit on an extra-schedular basis under 38 C.F.R. § 4.16(b), which award was implemented prior to the Court's vacatur of the Board's April 2017 decision denying entitlement to TDIU on a schedular basis.  The Board finds that such action has resolved the claim on appeal.  Hence, with respect to the matter of entitlement to schedular TDIU, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.

In so finding, the Board notes that there is no monetary difference in compensation paid once TDIU is granted, regardless of whether that grant is made under 38 C.F.R. § 4.16(a) or 4.16(b).  The Board also notes that a grant of extra-schedular TDIU under 38 C.F.R. § 4.16(b) is potentially more favorable for a veteran, as the effective date of such grant would not be tied to a date on which a veteran met the threshold percentage requirements of 38 C.F.R. § 4.16(a).  Again, the Board notes that despite the Board's grant of TDIU on an extra-schedular basis, in implementing that grant, the RO seems to have done so on a schedular basis under 38 C.F.R. § 4.16(a).  However, as the Veteran has not, to date, disagreed with any aspect of the RO's implementation of the Board's award, the Board is without jurisdiction to review the propriety of the RO's September 2017 decision at this time.  As such, the Board finds there to be no prejudice to the Veteran in dismissing the issue of entitlement to schedular TDIU in this case, as the Board can discern no circumstances under which a grant of schedular TDIU in this case would be more favorable to the Veteran than the award of TDIU made by the Board in its August 2017 decision, which award was granted on an extra-schedular basis under 38 C.F.R. § 4.16(b).


ORDER

The appeal as to the issue of entitlement to a schedular TDIU is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


